OPINION — AG — ** BOARD OF REGENTS — STANDARDS OF EDUCATION — COURSES ** THE PROVISIONS OF ARTICLE XIIIB, ARE `NOT' IRRECONCILABLE CONFLICT WITH THE THE PROVISIONS OF ARTICLE XIIIA, AND THAT HENCE ARTICLE XIIIB, DOES NOT VEST IN THE STATE BOARD OF REGENTS OF OKLAHOMA COLLEGES THE POWER TO: (A) PRESCRIBE STANDARDS OF HIGHER EDUCATION APPLICABLE TO THESE COLLEGES; (B) DETERMINE THE FUNCTIONS AND COURSES OF STUDY IN EACH OF SAID INSTITUTIONS TO CONFORM TO THE STANDARDS PRESCRIBED; (C) GRANT DEGREES AND OTHER FORMS OF ACADEMIC RECOGNITION FOR THE COMPLETION OF THE PRESCRIBED COURSES IN THESE INSTITUTIONS — BUT THAT SUCH AUTHORITY IS STILL VESTED IN THE OKLAHOMA REGENTS FOR HIGHER EDUCATION. (RULES AND REGULATIONS, COLLEGE COURSES) CITE: 70 O.S. 1916.8 [70-1916.8], 70 O.S. 1976 [70-1976], ARTICLE XIIIA, SECTION 2, ARTICLE XIIIB, SECTION 2 (FRED HANSEN)